DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 5-6, 8-9, 11-14, 16, 18, 20, 24, 26, 30, 33, 37, 39-40, 42-47, 49-51, 53-54, 56-57, 64, 69-70, 73, and 76 are pending.
           Election/Restrictions		
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-2, 5-6, and 8-9, drawn to a method for functionalizing graphene oxide, comprising reacting graphene oxide with a phosphite compound and a metal salt in the presence of a Lewis acid to produce phosphate functionalized graphene oxide including ions of
the metal.
Group II, Claims 11-14, 16, 18, 20, 24, 26, 30, 33, 37, 39-40, and 42-45, drawn to an apparatus comprising a bone scaffold construct formed of phosphate functionalized graphene oxide including metal ions.
Group III, Claims 46-47, and 49-51, drawn to a bone scaffold construct graphene oxide formed in the shape of the bone scaffold construct with phosphate moieties covalently bound to the graphene oxide.
Group IV, Claims 53-54 and 56-57, drawn to a method for forming a bone scaffold construct comprising forming a powder into the bone scaffold construct, the powder comprising phosphate functionalized graphene oxide including metal ions.
Group V, Claims , 64, 69-70, 73, and 76, drawn to a method for treating a bone defect comprising administering a therapeutically effective amount of phosphate functionalized graphene oxide including metal ions by implanting a bone scaffold formed of the functionalized graphene oxide.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of bone scaffold comprising phosphate functionalized graphene oxide including metal ions, this technical feature is not a special technical feature as it does not make a contribution over the prior art Xie et al. (ACS Appl. Mater. Interfaces 2016, 8, 1707-1717) in view of Goods et al. (Adv. Mater. 2014, 26, 718–723, cited in the Written Opinion), hereinafter Xie and Goods, respectively.
Whether a particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” is considered with respect to novelty and inventive step. The shared technical feature, bone scaffold comprising phosphate functionalized graphene oxide including metal ions,, lacks novelty or inventive step because Xie in view of Goods teaches the technical feature. 
Xie teaches biomimetic calcium phosphate mineralized graphene oxide/chitosan (GO/CS) scaffolds with hierarchical structures (Title; Abstract). Xie describes mineralization of phosphate on the GO to provide a suitable environment for cell adhesion and growth. Bone morphogenetic protein-2 (BMP-2)-encapsulated bovine serum albumin (BSA) nanoparticles and Ag nanoparticles (Ag-NPs) were adsorbed in the scaffolds for enhancement of osteoinductivity and antibacterial properties, respectively. Antibacterial tests showed that the scaffolds exhibited high antibacterial properties, have good biocompatibility, enhanced bone marrow stromal cells proliferation and differentiation, and induced bone tissue regeneration. Xie describes that biomimetic GO/CS scaffold went through biomimetic mineralization in supersaturated calcium and phosphate solution to deposit phosphate coatings, at which the calcium ions were bound by the carboxyl groups of GO; then, the phosphate ions were attracted, inducing the precipitation and nucleation of the OCP (p. 1713, Discussion column). Because Xie teaches the silver nanoparticles, the bone scaffold comprising phosphate and GO, it renders the instant claim set obvious.  Xie, however, does not expressly teach the GO being functionalized with the phosphate. 
Goods is also in the GO field, and teaches formation of a scaffold from which to create functional nanomaterials with high surface area, electrical conductivity, and mechanical strength, wherein the scaffold is formed from graphene oxide (GO), which can be used to produce modified graphene derivatives (p. 718, L. Col., 1st paragraph). Goods contemplates that the phosphate group promote adhesion between graphene sheets to create a ductile, yet high strength composite material possibly due to a reduction in the interstitial space between adjacent graphene sheets which enhances the compressive strength of the scaffold (p. 722, L. Col., last paragraph). Goods teaches the Arbuzov reaction involving triethyl phosphite and GO, and employing the metal halide lithium bromide (LiBr), producing a graphene derivative covalently functionalized with phosphonates (p. 718, L. Col., 3rd paragraph; Scheme 1; Fig. 1). The mechanism of graphene phosphate formation is presented by Goods in Scheme 2.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Xie with Goods and functionalize the GO with the phosphate per the teachings of Goods to obtain a strong bone scaffold according to the teachings of the combination of Xie and Goods.  Thus, the technical feature in the claim set is expressly taught or are rendered obvious by Xie in view of Goods. The technical feature is not above the prior arts, and therefore is not a special technical feature.
Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Elect the identity of ONE metal halide salt as required in all groups.
Elect the identity of ONE organophosphorous compound and phosphate moieties covalently bound to the graphene oxide as applies to all the groups.
Elect the identity of ONE antimicrobial component as required in Claim 40, if Group II is elected. 
Elect the identity of ONE bioactive molecules non-covalently associated to the phosphate functionalized graphene oxide as required in Claim 44, if Group II is elected, and in Claim 51, if Group III is elected. 
Elect ONE metal counter ions chemically associated with the phosphate moieties, for example from those recited in Claim 46, if Group III is elected. 

Applicant is required, in reply to this action, to elect a single species for each of the above, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: at least Claim 1.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y.S./           Examiner, Art Unit 1616

/Mina Haghighatian/             Primary Examiner, Art Unit 1616